Per curiam.
The decision of the Court of Appeals in Stubbs v. State, 215 Ga. App. 873 (452 SE2d 571) (1994), was affirmed in part and reversed in part by the Supreme Court in Stubbs v. State, 265 Ga. 883 (463 SE2d 686) (1995). Accordingly, the original judgment of this Court is hereby vacated to the extent that it was reversed by the Supreme Court, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed in part and reversed in part.


Beasley, C. J., McMurray, P. J., Birdsong, P. J., Pope, P. J., Andrews, Johnson, Blackburn, Smith and Ruffin, JJ., concur.